Citation Nr: 1103826	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  09-47 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
service-connected hearing loss.  

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disorders (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from January 1954 to January 1957.               

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.     


FINDINGS OF FACT

1.  The evidence of record indicates that, in September 2006, the 
Veteran had Level VI hearing in his right ear, and Level X 
hearing in his left ear.  

2.  The evidence of record indicates that, from June 2007, the 
Veteran had Level X hearing in his right ear, and Level X hearing 
in his left ear.  

3.  The evidence of record indicates that, from December 2008, 
the Veteran had Level IX hearing in his right ear, and Level XI 
hearing in his left ear.  

4.  The evidence of record indicates that, from February 2010, 
the Veteran has had Level X hearing in his right ear, and Level 
XI hearing in his left ear.  

5.  The evidence of record does not preponderate against the 
Veteran's claim that his service-connected ear disorders have 
rendered him unemployable under VA guidelines.  

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent, for the 
Veteran's service-connected bilateral hearing loss, had not been 
met prior to November 22, 2006.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2010).

2.  From November 22, 2006 to February 18, 2010, the criteria for 
a rating in excess of 80 percent, for the Veteran's service-
connected bilateral hearing loss, had not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 
(2010).

3.  From February 18, 2010, the criteria for a 90 percent 
disability rating, for the Veteran's service-connected bilateral 
hearing loss, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2010).

4.  The criteria for a total disability rating based on 
individual unemployability due to service-connected disabilities 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims decided here have been properly developed for 
appellate purposes.  The Board will then address the merits of 
the claims, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I. Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been apprised 
of the law and regulations applicable to this matter, the 
evidence that would be necessary to substantiate the claims, and 
whether the claims have been fully developed in accordance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and other 
applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  
More specifically, VA is required to notify a claimant of the 
evidence and information necessary to substantiate a claim and 
whether the claimant or the VA is expected to provide the 
evidence, and is required to request from the claimant any other 
evidence in his or her possession that pertains to the claim.  
Id.

VA provided the Veteran with four VCAA notification letters dated 
between July 2006 and September 2008.  38 U.S.C.A. § 5103 and 38 
C.F.R. § 3.159.  The Veteran was informed of the elements of his 
claims, and of the evidence necessary to substantiate the claims.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  See also 
Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  The 
Veteran was advised of the respective duties of the VA and of the 
Veteran in obtaining evidence needed to substantiate his claims.  
VA requested from the Veteran relevant evidence, or information 
regarding evidence which VA should obtain.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 
(the requirement of requesting that the claimant provide any 
evidence in his/her possession that pertains to the claim was 
eliminated by the Secretary [effective May 30, 2008] during the 
course of this appeal, and this change eliminates the fourth 
element of notice as required under Pelegrini).  And, though the 
Veteran was not provided with complete VCAA notification prior to 
the adverse rating decisions on appeal, following full 
notification the RO readjudicated his claims in the October 2009 
statement of the case of record.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2007) (VCAA notice must be provided to a 
claimant before the initial unfavorable RO decision).  See also 
Overton v. Nicholson, 20 Vet. App. 427 (2006) (a timing error may 
be cured by a new VCAA notification letter followed by a 
readjudication of the claim).  Based on this background, the 
Board finds VA's untimely notice in this matter to be harmless 
error.

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A.

The VCAA provides that the assistance provided by the Secretary 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is necessary, 
as further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A.

In this matter, the Board finds that VA's duty to assist has been 
satisfied as well.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  VA 
obtained medical records relevant to this appeal.  And the 
Veteran underwent VA medical examinations for his service-
connected disorder.         

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in this 
appeal.  Therefore, the Veteran has not been prejudiced as a 
result of the Board deciding his claims here.

II. The Claim for Increased Rating for Hearing Loss

In a March 1962 rating decision, the Veteran was service 
connected for bilateral otitis media.  In an August 1988 rating 
decision, he was service connected for bilateral hearing loss.  
At that time, the Veteran was rated as 10 percent disabled for 
each disorder.  

On May 23, 2006, the Veteran sought an increased rating for his 
hearing loss.  In a September 2006 rating decision, the RO 
granted the Veteran's claim, and increased his disability 
evaluation to 50 percent, effective the date of his increased 
rating claim.  Then, in an August 2007 rating decision, the RO 
increased the rating to 80 percent, effective November 22, 2006.  
Despite these increases, the Veteran continues to maintain 
entitlement to a higher rating here.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993) (an appellant is presumed to be seeking the 
maximum available benefit even where an increase is granted 
during the appeal period).

In this matter the Board will review the medical evidence and 
applicable statutory and regulatory authority to determine 
whether higher ratings have been warranted at any time during the 
appeal period, to include the one-year period prior to the 
Veteran's claim for increase.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings).  See also 38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.
 
Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, the 
Veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 
5107(b).

Hearing loss for VA purposes is evaluated under the provisions of 
38 C.F.R. §§ 4.85, 4.86, Tables VI, VIa, VII (Diagnostic Code 
6100) of VA's rating schedule.  Diagnostic Code 6100 provides the 
appropriate disability code for hearing loss as best VA can 
determine based on available evidence.  The Court of Appeals for 
Veterans Claims (Court) has held that the assignment of 
disability ratings for hearing impairment are to be derived by 
the mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The record indicates that, since the Veteran's May 2006 claim for 
increased rating, he has undergone four VA audiological 
examinations - in September 2006, June 2007, December 2008, and 
February 2010.    

The September 2006 examination showed that the Veteran's right 
ear had 88 percent speech recognition.  Decibel loss (dB) at 1000 
Hertz (Hz) was 60dB, with a 70dB loss at 2000, a 85dB loss at 
3000, and a 75dB loss at 4000.  The average decibel loss for the 
right ear was 72 decibels.  The September 2006 examination showed 
that the Veteran's left ear had 76 percent speech recognition.  
Decibel loss at 1000 Hz was 100dB, with a 105dB loss at 2000, a 
105+dB loss at 3000, and a 105+dB loss at 4000.  The average 
decibel loss for the left ear was 104+ decibels.  This test 
indicated Level VI hearing in the right ear, and Level X hearing 
in the left ear.  These results warranted the assignment of a 50 
percent evaluation.  See 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIa, 
VII (Diagnostic Code 6100).  

The June 2007 examination showed that the Veteran's right ear had 
80 percent speech recognition.  Decibel loss at 1000 Hz was 90dB, 
with a 105dB loss at 2000, a 105dB loss at 3000, and a 100dB loss 
at 4000.  The average decibel loss for the right ear was 100 
decibels.  This examination showed that the Veteran's left ear 
had 72 percent speech recognition.  Decibel loss at 1000 Hz was 
100dB, with a 105+dB loss at 2000, a 105+dB loss at 3000, and a 
105+dB loss at 4000.  The average decibel loss for the left ear 
was 104+ decibels.  This test indicated Level X hearing in each 
ear.  These results warranted the assignment of an 80 percent 
evaluation.  See 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIa, VII 
(Diagnostic Code 6100).  

The December 2008 examination showed that the Veteran's right ear 
had 84 percent speech recognition.  Decibel loss at 1000 Hz was 
80dB, with a 90dB loss at 2000, a 105+dB loss at 3000, and a 
105+dB loss at 4000.  The average decibel loss for the right ear 
was 95+ decibels.  This examination showed that the Veteran's 
left ear had 48 percent speech recognition.  Decibel loss at each 
Hz was 105+, which indicated an average decibel loss for the left 
ear of 105+ decibels.  This test indicated Level IX hearing in 
the right ear, and Level XI hearing in the left ear.  These 
results warranted the assignment of an 80 percent evaluation as 
well.  See 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIa, VII 
(Diagnostic Code 6100).  
 
The February 2010 examination showed that the Veteran's right ear 
had 92 percent speech recognition.  Decibel loss at 1000 Hz was 
100dB, with a 90dB loss at 2000, a 100dB loss at 3000, and a 
100dB loss at 4000.  The average decibel loss for the right ear 
was 98 decibels.  This examination showed that the Veteran's left 
ear had 84 percent speech recognition.  Decibel loss at each Hz 
was 110+, which indicated an average decibel loss for the left 
ear of 110+ decibels.  This test indicated Level X hearing in the 
right ear, and Level XI hearing in the left ear.  These results 
warranted the assignment of an 90 percent evaluation.  See 38 
C.F.R. §§ 4.85, 4.86, Tables VI, VIa, VII (Diagnostic Code 6100).  

Finally, the Board notes that the Veteran underwent private 
audiological examination in July 2010, the report of which is of 
record.  However, the Board will not use that report in assessing 
the Veteran's level of disability.  The report of record does not 
specify the requisite pure tone audiometry results, or Maryland 
CNC results, necessary when evaluating hearing disabilities under 
38 C.F.R. §§ 4.85, 4.86, Tables VI, VIa, VII (Diagnostic Code 
6100).  See also 38 C.F.R. § 3.385 (2010).  

In sum, the audiometric evidence of record indicates that a 
rating in excess of 50 was unwarranted prior to November 22, 
2006, the effective date of the RO's increase to 80 percent.  
Moreover, the evidence indicates that a 90 percent rating has 
been warranted effective the February 18, 2010 VA audiology 
examination.  As such, the Board finds an increased rating 
warranted here during a portion of the appeal period.  See 
Lendenmann and Hart, both supra.  

Finally, the Board has also considered the issue of whether the 
schedular evaluation assigned the Veteran's condition is 
inadequate, thus requiring that the RO refer a claim to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service, for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. 
Peake, 22 Vet. App. 242 (2008) (noting that the issue of an 
extraschedular rating is a component of a claim for an increased 
rating and referral for consideration must be addressed either 
when raised by the Veteran or reasonably raised by the record).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards.  Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of the 
Veteran's service- connected disability.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  If there is an exceptional or unusual 
disability picture, the Board must then consider whether the 
disability picture exhibits other factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two 
elements are met, the appeal must be referred for consideration 
of the assignment of an extraschedular rating.  Otherwise, the 
schedular evaluation is adequate, and referral is not required.  
38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

Based on the Board's finding below, the Board finds assignment of 
an extraschedular evaluation unwarranted here.  

III. The Merits of the Claim for a TDIU

The Veteran claimed entitlement to a TDIU in August 2007.  In the 
March 2008 rating decision on appeal, the RO denied his claim.  
For the reasons set forth below, the Board disagrees with that 
decision.  

A Veteran may be awarded a TDIU if he is unable to secure or 
follow a substantially gainful occupation due solely to 
impairment resulting from his service-connected disabilities.  
See 38 C.F.R §§ 3.340, 3.341, 4.16.  To qualify for a total 
rating for compensation purposes, the evidence must show (1) a 
single disability rated as 100 percent disabling; or (2) that the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities and 
there is one disability ratable at 60 percent or more, or, if 
more than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 percent.  
See 38 C.F.R. § 4.16.  See also 38 C.F.R. § 3.321(b); Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).   

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities resulting 
from common etiology or a single accident, (3) disabilities 
affecting a single body system, e.g. orthopedic, digestive, 
respiratory, cardiovascular- renal, neuropsychiatric, (4) 
multiple injuries incurred in action, or (5) multiple 
disabilities incurred as a prisoner of war.

In this matter, the Veteran is service connected for three 
disorders - bilateral hearing loss as 90 percent disabling, 
otitis media as 10 percent disabling, and a noncompensable rating 
for a left toe disorder.  As such, the requisite criteria under 
38 C.F.R. § 4.16 are met.  

Moreover, the Board finds that the evidence of record does not 
preponderate against the Veteran's claim that his ear-related 
disorders cause him to be unemployable.  

The Veteran attests to his own unemployability in several 
statements of record.  The Veteran maintains that he has been 
unable to work since 1998.  He indicated that he could not hear 
when spoken to.  During his July 2010 Board hearing, the Veteran 
stated that he would be unable to work because he "cannot hear 
well enough to do most anything."  The Veteran indicated a 
hearing aid in the right ear, but not the left as "they can't 
make a hearing aid to do the left ear any good at all[.]"  The 
Veteran indicated that "interfering noises" made it 
particularly difficult for him to understand what was happening 
in his immediate environment.  He stated that he "cannot 
function" in a work environment.  

The Board notes that a layperson is generally not capable of 
opining on matters requiring medical knowledge.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent to 
provide a probative opinion on a medical matter, to include a 
diagnosis of a specific disability and a determination of the 
origins of a specific disorder).  But lay testimony is competent 
to establish the presence of observable symptomatology.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  As such, the Board has 
considered the Veteran's statements regarding the way in which 
his hearing affects his ability to function, particularly in an 
employment setting.  His symptoms are observable, so his 
testimony regarding his disability is of probative value with 
respect to its severity.      

The Board also notes that supportive medical evidence is found in 
the record as well.  Although there is no express medical opinion 
commenting on the Veteran's employability, the December 2008 VA 
examiner corroborated the Veteran's claim to unemployability by 
characterizing the Veteran's hearing loss as "severe to profound 
mixed loss bilaterally" and by stating that the Veteran had 
"difficulty hearing in all aspects of life."  Moreover, though 
the Board did not use the July 2010 private report for rating 
purposes, the Board nevertheless finds it of probative value in 
the way it provides detail regarding difficulties encountered 
with the Veteran's service-connected otitis media.  The report 
states that the Veteran "continues to have recurrent drainage in 
his right ear.  He had paper patches placed over a perforation in 
the right ear but these procedures have not been successful.  He 
has had repeated ear infections in the right ear for over 10 
years....  The right ear is his only hearing ear."  Hence, the 
medical evidence indicates that the Veteran cannot hear with his 
left ear, and with his right ear, faces complications related to 
chronic otitis media.  

In sum, the evidence of record does not preponderate against the 
Veteran's claim to a TDIU.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996) (to deny a claim on its merits, the evidence must 
preponderate against the claim).  As such, a TDIU will be granted 
in this decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


(CONTINUED ON NEXT PAGE)


ORDER

1.  Entitlement to a rating in excess of 50 percent, for the 
Veteran's service-connected hearing loss, is denied prior to 
November 22, 2006.  

2.  From November 22, 2006 to February 18, 2010, entitlement to a 
rating in excess of 80 percent, for the Veteran's service-
connected hearing loss, is denied.  

3.  From February 18, 2010, entitlement to a 90 percent rating, 
for service-connected bilateral hearing loss, is granted, subject 
to the law and regulations controlling the award of monetary 
benefits.  

4.  Entitlement to a TDIU is granted.    



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


